MEMORANDUM **
Cheyenne Fincham and her mother originally appealed from the district court’s order dismissing her complaint for injunctive relief and damages for failure to exhaust administrative remedies. Appellants have now acknowledged that the injunctive relief they sought is no longer necessary because Cheyenne is now attending school. Thus this claim is moot and the appeal on this issue should be dismissed. The primary question on appeal is whether the district court’s decision should be vacated in order to allow plaintiffs to seek attorney’s fees. As to the damages claim, we agree with the district court that plaintiffs were required to exhaust administrative remedies. Accord*486ingly, plaintiffs were not entitled to attorneys’ fees. 20 U.S.C. § 1415(i)(3)(B).
Appeal DISMISSED as moot as to the claim for injunctive relief; AFFIRMED, in all other respects.

 This disposition, is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.